Townsend, J.,
concurring specially. Although the professional integrity of the respondent is not in issue in this case, nevertheless attacks have been levied against him both in the pleadings of the movant and in briefs of movant’s counsel.
The respondent lost his case because he failed to except to the order of the trial judge of October 23 in which his answer was held to be evasive. It is the personal opinion of the writer that had this question been a subject of review it would have been the duty of this court to find that the trial court abused his discretion in holding the answer so evasive as to require its dismissal. Since that question was not presented, it became the law of the case that it is< so evasive. However, had the respondent been permitted to have the issue decided by a jury and had the jury found in accordance with the contentions of the respondent, there could certainly be no reflection upon the professional integrity of the movant. On the other hand, had the jury found against his contentions, it would not necessarily follow that the contentions were made in bad faith. Therefore, in justice to the respondent, the writer desires to make it clear that although he concurs in this opinion as written, he does not consider as warranted the attack made on the character of the respondent.